DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. There appears to be no real substantive argument to address rather than just a reiteration of the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 11, 13-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strathmann (DE-102010053179-A1) in view of (US-10458158-B2).

With regards to claim 1, Strathmann discloses a locking device (Figure 1) having no restriction on order of opening or closing doors connected to a vehicle body (“in vehicles with two rear doors or two side doors, it is possible to arrange the release lever mechanism in one door, while the locking mechanism is located in the other door” [PP 0009]), the locking device comprising: 
a first latch unit (1, 2 Figure 1) that includes a catching unit (1 Figure 1) and a pawl unit (2 Figure 1); and 
a second latch unit (5 Figure 1) positioned at a lateral side of a second door (PP 0009) so as to face the first latch unit, the second latch unit including a second release lever (7 Figure 2) rotatably coupled (about axis 9, Figure 2) to a second plate (4 Figure 1), and a striker unit (3 Figure 2) configured to be caught by or released from the rotating catching unit,
wherein the locking device is capable of locking or unlocking the first and second doors when the first and second doors are connected to a vehicle body (“in vehicles with two rear doors or two side doors, it is possible to arrange the release lever mechanism in one door, while the locking mechanism is located in the other door” [PP 0009]), and opening either of the first and second doors first in a state in which the doors are closed and locked or closing either of the first and second doors first in a state in which the doors are unlocked and opened (PP 0009).

However, Takagi discloses a first latch unit describing structural details commonly known in the art, including a mounting plate and multiple release lever mechanisms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the well-known latch unit structures of Takagi to the first latch unit of Strathmann in order to create a mechanically functional latch unit with multiple release mechanisms. 
Thus, Strathmann in view of Takagi teaches a first latch unit (1, 2 Figure 1 – Strathmann / 8 Figure 4 – Takagi) that includes a catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) positioned at a lateral side of a first door (PP 0009 – Strathmann) and rotatably coupled (about shaft 11S, Figure 4 – Takagi) to a first plate (70 Figure 2 – Takagi), a pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) rotatably coupled (about shaft 12S, Figure 4 – Takagi) to the first plate to rotate the catching unit or restrict rotation of the catching unit, and a first release lever (20 Figure 12 – Takagi) configured to assist in rotating the pawl unit about a rotating shaft (12S Figure 4 – Takagi) for the pawl unit,
wherein the catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) of the first latch unit includes an accommodating groove (11C Figure 4 – Takagi) configured to accommodate the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) of the second latch unit, a catching portion (11A Figure 4 – Takagi) formed at one side of the accommodating groove and configured to be caught by the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) to restrict the rotation of the catching unit, and a weight portion (11B Figure 4 – Takagi) formed at the other side of the accommodating groove and configured to assist in rotating the catching unit;
wherein the first plate (70 Figure 2 – Takagi) includes a plate insertion groove (the groove of plate 70 that holds latch housing 90, Figure 2 – Takagi) having a shape corresponding to the shape of the striker unit (the shape of the striker unit fits within the shape of the plate insertion groove, Figures 2 and 12 – Takagi) so that the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) is accommodated (as shown in Figure 12 – Takagi) in the accommodating groove of the catching unit and inserted into the first latch unit;
wherein the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) has a loop shape directed toward the first latch unit.

With regards to claim 3, Strathmann in view of Takagi teaches the locking device of claim 1, 
wherein the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) includes a catching/corresponding portion (12A Figure 4 – Takagi) having a shape corresponding (Col 7 PP 7 – Takagi) to a shape of the catching portion.

With regards to claim 4, Strathmann in view of Takagi teaches the locking device of claim 1, 
wherein one end of the second release lever (7 Figure 2 – Strathmann) and one end of the pawl unit (2 Figure 2), which are in contact with each other (via connector 6, Figure 2), are (Figure 4 shows that the second release lever 7 and pawl unit 2 rotate in opposing directions to release the catch 1).

With regards to claim 5, Strathmann in view of Takagi teaches the locking device of claim 1, 
wherein a catching protrusion (12A Figure 4 – Takagi), which is in contact (via connector 6, Figure 2 – Strathmann) with the second release lever (7 Figure 2 – Strathmann), is formed at one end of the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi).

With regards to claim 6, Strathmann in view of Takagi teaches the locking device of claim 1, 
wherein a return spring (12T Figure 4 – Takagi) is positioned on the rotating shaft (12S Figure 4 – Takagi) for the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi), the return spring configured to provide elastic force (D12 Figure 12 – Takagi) so that the pawl unit and the first release lever (20 Figure 12 – Takagi), which are in a connected state, are rotated in one direction (clockwise, Figure 13 – Takagi) when external force is applied (via transmission rod C1, Figure 13 – Takagi), and the return spring is configured to provide elastic restoring force (D12 Figure 12 – Takagi) so that the pawl unit and the first release lever are rotated in a reverse direction (counter-clockwise, Figure 13 – Takagi) when the external force is eliminated.

With regards to claim 7, Strathmann in view of Takagi teach the locking device of claim 1, 
(20S Figure 7 – Takagi) is formed on the first plate (70 Figure 2 – Takagi) and wherein a movement restricting groove (the center hole of first release lever 20, Figure 7 – Takagi) configured to accommodate the movement restricting protrusion is formed in the first release lever (20 Figure 7 – Takagi).

With regards to claim 8, Strathmann in view of Takagi teaches the locking device of claim 1, 
further comprising a cable (12 Figure 3 – Strathmann) connected to the first release lever or the second release lever (7 Figure 3 – Strathmann).

With regards to claim 11, Strathmann discloses a vehicle comprising: 
a vehicle body; a first door connected to a first side of the vehicle body; a second door connected to the first side of the vehicle body (“in vehicles with two rear doors or two side doors, it is possible to arrange the release lever mechanism in one door, while the locking mechanism is located in the other door” [PP 0009]); 
a first latch unit (1, 2 Figure 1) that includes a catching unit (1 Figure 1) positioned at a lateral side of the first door (PP 0009); and 
a second latch unit (5 Figure 1) positioned at a lateral side of the second door (PP 0009) so as to face the first latch unit, the second latch unit including a second release lever (7 Figure 2) rotatably coupled (about axis 9, Figure 2) to a second plate (4 Figure 1), and a striker unit (3 Figure 2) configured to be caught by or released from the rotating catching unit.
	Strathmann is silent on further structure of the first latch unit.

Thus, Strathmann in view of Takagi teaches a first latch unit (1, 2 Figure 1 – Strathmann / 8 Figure 4 – Takagi) that includes a catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) positioned at a lateral side of the first door (PP 0009 – Strathmann) and rotatably coupled to a first plate (70 Figure 2 – Takagi), a pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) rotatably coupled (about shaft 12S, Figure 4 – Takagi) to the first plate to rotate the catching unit or restrict rotation of the catching unit, and a first release lever (20 Figure 12 – Takagi) configured to assist in rotating the pawl unit about a rotating shaft (12S Figure 4 – Takagi) for the pawl unit,
wherein the catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) includes an accommodating groove (11C Figure 4 – Takagi) configured to accommodate the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi), a catching portion (11A Figure 4 – Takagi) formed at one side of the accommodating groove and configured to be caught by the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) to restrict the rotation of the catching unit, and a weight portion (11B Figure 4 – Takagi) formed at the other side of the accommodating groove and configured to assist in rotating the catching unit;
wherein the first plate (70 Figure 2 – Takagi) includes a plate insertion groove (the groove of plate 70 that holds latch housing 90, Figure 2 – Takagi) having a shape corresponding to the shape of the striker unit (the shape of the striker unit fits within the shape of the plate insertion groove, Figures 2 and 12 – Takagi) so that the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) is accommodated (as shown in Figure 12 – Takagi) in the accommodating groove of the catching unit and inserted into the first latch unit;
wherein the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) has a loop shape directed toward the first latch unit.

With regards to claim 13, Strathmann in view of Takagi teaches the vehicle of claim 11, 
wherein the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) includes a catching/corresponding portion (12A Figure 4 – Takagi) having a shape corresponding (Col 7 PP 7 – Takagi) to a shape of the catching portion.

With regards to claim 14, Strathmann in view of Takagi teaches the vehicle of claim 11, 
wherein one end of the second release lever (7 Figure 2 – Strathmann) and one end of the pawl unit (2 Figure 2), which are in contact with each other (via connector 6, Figure 2), are rotatable in opposite directions (Figure 4 shows that the second release lever 7 and pawl unit 2 rotate in opposing directions to release the catch 1).

With regards to claim 15, Strathmann in view of Takagi teaches the vehicle of claim 11, 
(12A Figure 4 – Takagi), which is in contact (via connector 6, Figure 2 – Strathmann) with the second release lever (7 Figure 2 – Strathmann), is formed at one end of the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi).

With regards to claim 16, Strathmann in view of Takagi teaches the vehicle of claim 11, 
wherein a return spring (12T Figure 4 – Takagi) is positioned on the rotating shaft (12S Figure 4 – Takagi) for the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi), the return spring configured to provide elastic force (D12 Figure 12 – Takagi) so that the pawl unit and the first release lever (20 Figure 12 – Takagi), which are in a connected state, are rotated in one direction (clockwise, Figure 13 – Takagi) when external force is applied (via transmission rod C1, Figure 13 – Takagi), and the return spring is configured to provide elastic restoring force (D12 Figure 12 – Takagi) so that the pawl unit and the first release lever are rotated in a reverse direction (counter-clockwise, Figure 13 – Takagi) when the external force is eliminated.

With regards to claim 17, Strathmann in view of Takagi teaches the vehicle of claim 11, 
wherein a movement restricting protrusion (20S Figure 7 – Takagi) is formed on the first plate (70 Figure 2 – Takagi) and wherein a movement restricting groove (the center hole of first release lever 20, Figure 7 – Takagi) configured to accommodate the movement restricting protrusion is formed in the first release lever (20 Figure 7 – Takagi).

With regards to claim 18, Strathmann in view of Takagi teaches the vehicle of claim 11, 
(12 Figure 3 – Strathmann) connected to the first release lever or the second release lever (7 Figure 3 – Strathmann).

With regards to claim 21, Strathmann discloses a locking device (Figure 1) having no restriction on order of opening or closing doors connected to a vehicle body (“in vehicles with two rear doors or two side doors, it is possible to arrange the release lever mechanism in one door, while the locking mechanism is located in the other door” [PP 0009]), the locking device comprising: 
a first latch unit (1, 2 Figure 1) that includes a catching unit (1 Figure 1) and a pawl unit (2 Figure 1); and 
a second latch unit (5 Figure 1) positioned at a lateral side of a second door (PP 0009) so as to face the first latch unit, the second latch unit including a second release lever (7 Figure 2) rotatably coupled (about axis 9, Figure 2) to a second plate (4 Figure 1), and a striker unit (3 Figure 2) configured to be caught by or released from the rotating catching unit,
wherein the locking device is capable of locking or unlocking the first and second doors when the first and second doors are connected to a vehicle body (“in vehicles with two rear doors or two side doors, it is possible to arrange the release lever mechanism in one door, while the locking mechanism is located in the other door” [PP 0009]), and opening either of the first and second doors first in a state in which the doors are closed and locked or closing either of the first and second doors first in a state in which the doors are unlocked and opened (PP 0009).
	Strathmann is silent on further structure of the first latch unit.

Thus, Strathmann in view of Takagi teaches a first latch unit (1, 2 Figure 1 – Strathmann / 8 Figure 4 – Takagi) that includes a catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) positioned at a lateral side of a first door (PP 0009 – Strathmann) and rotatably coupled (about shaft 11S, Figure 4 – Takagi) to a first plate (70 Figure 2 – Takagi), a pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) rotatably coupled (about shaft 12S, Figure 4 – Takagi) to the first plate to rotate the catching unit or restrict rotation of the catching unit, and a first release lever (20 Figure 12 – Takagi) configured to assist in rotating the pawl unit about a rotating shaft (12S Figure 4 – Takagi) for the pawl unit,
wherein the catching unit (1 Figure 1 – Strathmann / 11 Figure 4 – Takagi) of the first latch unit includes an accommodating groove (11C Figure 4 – Takagi) configured to accommodate the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) of the second latch unit, a catching portion (11A Figure 4 – Takagi) formed at one side of the accommodating groove and configured to be caught by the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) to restrict the rotation of the catching unit, and a weight portion (11B Figure 4 – Takagi) formed at the other side of the accommodating groove and configured to assist in rotating the catching unit;
(70 Figure 2 – Takagi) includes a plate insertion groove (the groove of plate 70 that holds latch housing 90, Figure 2 – Takagi) having a shape corresponding to the shape of the striker unit (the shape of the striker unit fits within the shape of the plate insertion groove, Figures 2 and 12 – Takagi) so that the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) is accommodated (as shown in Figure 12 – Takagi) in the accommodating groove of the catching unit and inserted into the first latch unit;
wherein the striker unit (3 Figure 2 – Strathmann / S1 Figure 12 - Takagi) has a loop shape directed toward the first latch unit;
wherein the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi) includes a catching/corresponding portion (12A Figure 4 – Takagi) having a shape corresponding (Col 7 PP 7 – Takagi) to a shape of the catching portion;
wherein one end of the second release lever (7 Figure 2 – Strathmann) and one end of the pawl unit (2 Figure 2 – Strathmann), which are in contact with each other (via connector 6, Figure 2 – Strathmann), are rotatable in opposite directions (Figure 4 shows that the second release lever 7 and pawl unit 2 rotate in opposing directions to release the catch 1 – Strathmann).
	
With regards to claim 22, Strathmann in view of Takagi teaches the locking device of claim 21, 
wherein a catching protrusion (12A Figure 4 – Takagi), which is in contact (via connector 6, Figure 2 – Strathmann) with the second release lever (7 Figure 2 – Strathmann), is formed at one end of the pawl unit (2 Figure 1 – Strathmann / 12 Figure 4 – Takagi).


Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strathmann in view of Takagi in further view of Nozawa (US-10280660-B2).

With regards to claim 9, Strathmann in view of Takagi teaches the locking device of claim 1.
Strathmann in view of Takagi does not teach a striker damper unit.
However, Nozawa discloses a vehicle latch with a standard catch and pawl that also includes a damper unit (208 Figure 3) for absorbing impacts (Col 12 PP 3) of both the striker (S Figure 6) and pawl (206 Figure 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the damper unit of Nozawa to the first latch unit of Strathmann, in order to absorb impacts of the latch components and thus reduce the noise of operating the latch.
Therefore, Strathmann in view of Takagi in further view of Nozawa teaches a striker unit damper (208 Figure 3 – Nozawa) positioned at one side of the catching unit (1 Figure 1 – Strathmann), the striker unit damper configured to allow the striker unit (3 Figure 2 – Strathmann) to be seated thereon to restrict a movement of the striker unit and reduce noise occurring when the striker unit moves.

With regards to claim 10, Strathmann in view of Takagi teaches the locking device of claim 1.

However, Nozawa discloses a vehicle latch with a standard catch and pawl that also includes a damper unit (208 Figure 3) for absorbing impacts (Col 12 PP 3) of both the striker (S Figure 6) and pawl (206 Figure 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the damper unit of Nozawa to the first latch unit of Strathmann, in order to absorb impacts of the latch components and thus reduce the noise of operating the latch.
Therefore, Strathmann in view of Takagi in further view of Nozawa teaches a pawl unit damper (208 Figure 3 – Nozawa) configured to restrict a movement of the pawl unit (2 Figure 1 – Strathmann) and reduce noise occurring when the pawl unit moves, the pawl unit damper being provided at one side of the pawl unit.

With regards to claim 19, Strathmann in view of Takagi teaches the vehicle of claim 11.
Strathmann in view of Takagi does not teach a striker damper unit.
However, Nozawa discloses a vehicle latch with a standard catch and pawl that also includes a damper unit (208 Figure 3) for absorbing impacts (Col 12 PP 3) of both the striker (S Figure 6) and pawl (206 Figure 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the damper unit of Nozawa to the first latch unit of Strathmann, in order to absorb impacts of the latch components and thus reduce the noise of operating the latch.
Therefore, Strathmann in view of Takagi in further view of Nozawa teaches a striker unit damper (208 Figure 3 – Nozawa) positioned at one side of the catching unit (1 Figure 1 – Strathmann), the striker unit damper configured to allow the striker unit (3 Figure 2 – Strathmann) to be seated thereon to restrict a movement of the striker unit and reduce noise occurring when the striker unit moves.

With regards to claim 20, Strathmann in view of Takagi teaches the vehicle of claim 11.
Strathmann in view of Takagi does not teach a pawl damper unit.
However, Nozawa discloses a vehicle latch with a standard catch and pawl that also includes a damper unit (208 Figure 3) for absorbing impacts (Col 12 PP 3) of both the striker (S Figure 6) and pawl (206 Figure 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the damper unit of Nozawa to the first latch unit of Strathmann, in order to absorb impacts of the latch components and thus reduce the noise of operating the latch.
Therefore, Strathmann in view of Takagi in further view of Nozawa teaches a pawl unit damper (208 Figure 3 – Nozawa) configured to restrict a movement of the pawl unit (2 Figure 1 – Strathmann) and reduce noise occurring when the pawl unit moves, the pawl unit damper being provided at one side of the pawl unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675